Citation Nr: 1218549	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to September 1962.  The Veteran subsequently served in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2012, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is noted at his March 1960 pre-enlistment examination to have entered active duty with preexisting moderate hyperlordosis.       

2.  The probative medical and lay evidence of record does not demonstrate a permanent increase of a preexisting hyperlordosis condition during military service.

3.  The evidence of record does not establish the incurrence of a chronic low back disorder during service or arthritis in the low back within one year after service, and there is probative medical evidence against a link between the Veteran's current low back disorders and his period of active military service.

4.  The Veteran's lay assertions regarding continuity of symptomatology for a low back disorder are not probative or credible in light of other evidence of record.


CONCLUSION OF LAW

Service connection for a low back disorder based on in-service incurrence or aggravation is not established.  38 U.S.C.A.  §§ 1101, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the July 2009 VCAA letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the August 2009 rating decision on appeal.  Thus, there is no timing error.   

As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran was also provided a June 2010 VA examination with a medical opinion addressing the etiology of his current low back disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.

For his part, the Veteran has submitted personal statements, a lay statement from his spouse, duplicate STRs, and hearing testimony.  The Veteran indicated in his August 2010 VA Form 9 that he was treated with medication post-service at his private employer for his low back condition.  However, he stated these records were destroyed or were otherwise unavailable because the company went out of business.  It is common practice for hospitals and physicians and businesses to retain medical records for as long as required by law and then to destroy them.  There is no further basis to secure these alleged records, as the Veteran stated they are not available.  In addition, the Veteran has not authorized the release of any private medical evidence.  

With regard to the April 2012 videoconference hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the April 2012 hearing, the undersigned Acting Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  The elements of service connection were clearly explained to the Veteran.  The Veteran was correctly advised that in order to substantiate his claim, medical nexus evidence was needed.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  In short, the videoconference hearing was legally sufficient.
 
Overall, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Governing Laws and Regulations for Aggravation of a Preexisting Disorder

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active naval service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137 (West 2002).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

However, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when it is shown the preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Analysis - Service Connection

The Veteran contends that he injured his low back during service in May 1961 after lifting ammunition boxes while serving in the Panama Canal Zone.  He says that the pain radiated into his rib cage, lower back, and right groin area.  He indicates that military personnel at the time of injury informed him that the low back condition would remain for the rest of his life.  He admits he did not experience a recurrence of his low back pain after the initial May 1961 in-service injury until a few months after discharge.  However, he maintains that he has experienced continuity of symptoms for his low back pain on an intermittent basis since discharge.  He says his low back disorder was treated with pain medication post-service by medical staff at his employer, but those records are unavailable and presumed destroyed.  

The first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the June 2010 VA examiner diagnosed chronic lumbar strain, multiple vertebral compression fractures, and osteoporosis.  These diagnoses were based on November 2009 VA X-rays of the lumbar spine.  Thus, the Veteran clearly has current low back conditions.  

With regard to the existence of a preexisting condition, STRs show that the Veteran underwent a pre-induction examination in March 1960.  His pre-induction evaluation revealed "moderate hyperlordosis" that was asymptomatic.  Also, upon induction he was immediately assigned a PULHES "lower extremities" profile of "2" (indicative of some limitations).  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities, including the lower spine; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Therefore, based on this evidence, a moderate hyperlordosis condition of the low back was clearly noted at induction.  Since this disability was noted at the time of the Veteran's enlistment, he is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  

According to VAOPGCPREC 3-2003, VA is not required to show that there clearly and unmistakably was no aggravation of his preexisting hyperlordosis during service beyond its natural progression.  Rather, since the Veteran's hyperlordosis was noted at entrance, it is his burden to show a chronic (meaning permanent) worsening of his preexisting hyperlordosis during service.  In other words, he may only bring a claim for aggravation of this preexisting condition.  Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With regard to aggravation of a preexisting condition, during service there was only a brief instance of treatment for any area of the back.  Specifically, in May 1961 the Veteran was treated for pain in the right lower chest cage after lifting ammunition the day before.  He was diagnosed with a pulled muscle.  He was assigned to light duty for several days and prescribed medication to treat the discomfort.  He was treated again several days later in May 1961 for the condition.  Subsequent STRs are negative for any further treatment or complaints for this injury.  Upon separation in August 1962, the Veteran did not report any low back problems (in box 34 of the Report of Medical History, he denied treatment for any other illness or injury other than already noted).  In addition, upon separation in August 1962, the Veteran's PULHES "physical capacity or stamina" profile remained the same at "2" (indicative of limitations necessitating assignment restrictions) for the lower extremities and low back.  Thus, his PULHES profile provides no evidence of worsening of his preexisting hyperlordosis condition.  Most importantly, at separation in August 1962, "moderate hyperlordosis" of an asymptomatic nature was again assessed.  Thus, the Veteran's separation examination provides no evidence of worsening of his preexisting hyperlordosis condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With regard to aggravation of a preexisting condition, the Board has also considered post-service manifestations of the Veteran's condition.  Post-service, the Veteran and his spouse indicate that he experienced low back pain within a few months of discharge from service in 1962.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all medical and lay evidence of record prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Lay evidence is still considered, but independent medical evidence is generally needed. 

However, in the present case, there is no post-service clinical evidence supporting aggravation.  Although the Veteran is competent to report low back pain after discharge, there is no probative, credible evidence of aggravation of his preexisting hyperlordosis condition.  Neither the Veteran nor his representative has made a lay assertion of aggravation.  In fact, the June 2010 VA examiner opined that although a hyperlordosis condition "could have been" aggravated by service, there was no "supporting" evidence to this effect, since there was no evidence of low back pain during service.  Rather, the Veteran's May 1961 in-service treatment for a muscle strain was to the "serratus anterior," which is located on the upper outer anterior chest, as opposed to the low back area.  In summary, the medical and lay evidence of record does not demonstrate a permanent increase of a preexisting hyperlordosis condition during military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner, 370 F.3d at 1096.

With regard to in-service incurrence of a low back condition, the Board has also considered whether any of the Veteran's currently diagnosed low back disabilities, chronic lumbar strain, multiple vertebral compression fractures, and osteoporosis, were directly incurred during service.  An STR dated in May 1961 documented that the Veteran was treated for pain in the right lower chest cage after lifting ammunition the day before.  He was diagnosed with a pulled muscle.  He was assigned to light duty for several days and prescribed medication to treat the discomfort.  He was treated again several days later in May 1961 for the condition.  The Veteran states that military medical personnel in May 1961 informed him that this condition would be permanent.  There is no written corroboration of this in the May 1961 STR report.  Moreover, subsequent STRs are negative for any complaint, treatment, or diagnosis for any low back disability or a repeat of the Veteran's muscle strain.  The Veteran did not report any low back disorder at his separation examination.  STRs do not establish the Veteran's allegation of the permanency of his May 1961 muscle strain.  Overall, STRs provide no probative evidence in support of in-service incurrence of a chronic low back disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the evidence does not establish continuity of symptomatology of a low back disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran and his spouse's lay assertions regarding continuity of symptomatology for a low back disorder.  The Veteran admits he did not experience a recurrence of his low back pain after the initial May 1961 in-service injury until a few months after discharge.  However, he maintains that he has experienced continuity of symptoms for his low pain on an intermittent basis since discharge.  He says his low back disorder was treated with pain medication post-service by medical staff at his private employer, but those records are unavailable and presumed destroyed.  In any event, the Veteran and his spouse are indeed competent to report low back pain and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

However, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Most importantly, there are several factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this regard, the first medical documentation in the claims folder of symptoms or treatment for a low back disorder is from VA treatment records dated in 2009, approximately 47 years after discharge from service.  A November 2009 VA treatment record is the earliest medical record for low back pain.  The Veteran does maintain that private employer medical records would show treatment for a low back disorder in the 1960s and 1970s; however, these records are unavailable and not present in the claims folder.  In this respect, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

In addition, certain medical evidence of record is inconsistent with the Veteran's lay assertions of continuity.  An April 2010 VA nursing note does document a reported history of low back pain of 40 years duration.  However, in contrast, a November 2009 VA urgent care note discusses the onset of low back pain of only three weeks duration.  VA treatment records dated from 2003 to 2008, in existence prior to the Veteran's filing of his low back claim, reveal treatment for a variety of other medical conditions, including arthritis of the legs, but curiously fail to mention any low back complaints or diagnoses.  An earlier April 1990 VA examination documents muscle spasms affecting the legs, knees, arms, and head, but with no specific mention of the low back.  Post-service Army Reserve personnel records (Statements of Physical Condition in Active Duty Reports) dated in November 1963 and August 1964 reflect that the Veteran denied any physical defect or condition that would preclude the performance of his Reserve service military duties, except hearing loss.  There was no mention of low back pain at that time, only a few years after active duty.  If the Veteran was having continuous low back pain since discharge as he asserts, it is puzzling why he failed to report symptoms of low back pain during earlier medical treatment. 

Moreover, although the Veteran filed earlier claims for service connection for hearing loss, tinnitus, and psychiatric disorders in November 1988, February 2003, October 2007, and November 2008, he did not file a claim for service connection for a low back disorder at any of those times, despite his assertion regarding continuity of symptoms from the time of his military service.  As early as 1988 the Veteran was aware he could file a claim for VA compensation on the basis of service connection.  However, he waited over 47 years to file a VA compensation claim for service connection for a low back disorder, notwithstanding his lay assertion that he was experiencing low back pain only a short time after discharge.  In short, the evidence of record in the claims folder is not consistent with the Veteran's lay assertions as to continuity of symptoms.  His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions are less credible and persuasive in light of all these factors.  

Therefore, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no objective indication of arthritis of the low back within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Moreover, a competent medical opinion of record provides evidence against a finding of a nexus between the Veteran's current low back conditions and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the June 2010 VA nurse practitioner examiner opined that the Veteran's current low back pain "is not caused by or the result of the injury incurred in service in 1961."  The examiner reasoned that the Veteran's May 1961 in-service treatment for a muscle strain was to the "serratus anterior," which is located on the upper outer anterior chest, as opposed to the low back area.  The examiner reflected that there was no supporting evidence of low back pain during service.  

In his August 2010 Substantive Appeal, the Veteran challenged the expertise of the nurse practitioner who performed the June 2010 VA examination.  The Veteran requested a new VA examination with an orthopedic or neurologic physician.  He asserted that the June 2010 VA opinion was not accurate.  The Federal Circuit recently held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  The Federal Circuit explained that setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  

However, VA satisfied its duty to assist in the present case when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  The Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

The Veteran has provided no persuasive argument that the June 2010 VA examination and opinion from a nurse practitioner was inaccurate or flawed.  The VA nurse practitioner was fully qualified to provide the negative nexus opinion.  No probative evidence suggests that the VA nurse practitioner was not competent to perform the required examination and testing.  There is no reason for deeming the examination to be inadequate.  The VA examination report reveals that the VA nurse practitioner interviewed the Veteran and discussed the Veteran's reported history of injury and treatment.  The VA examination was also reviewed, signed, and approved by a VA physician.  In summary, this opinion was thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  The Veteran's lay assertions regarding continuity have been found not to be credible in light of other evidence of record.  The Board finds this opinion is entitled to great probative weight.  The Veteran has not provided any probative medical opinion to rebut the VA medical opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

With regard to lay evidence, the Veteran and his spouse are competent to report purported in-service and post-service injuries and symptoms of a low back disorder.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests.  Davidson, 581 F.3d at 1316. However, this is not one of those instances.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of chronic lumbar strain, multiple vertebral compression fractures, and osteoporosis, disorders requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau. Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (concerning rheumatic fever).  Moreover, the Veteran's lay assertions of continuity of symptoms are also not credible in light of other evidence of record, as discussed in detail above. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder based on either in-service incurrence or aggravation of preexisting hyperlordosis, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


